Citation Nr: 0512968	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the left forearm.

2.  Entitlement to service connection for residuals of a 
second-degree burn of the left wrist.

3.  Entitlement to service connection for psuedofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
June 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO), denying the veteran, in pertinent part, 
service connection for residuals of a left forearm 
laceration, residuals of a second-degree burn of the left 
wrist, and pseudofolliculitis barbae.

The appeal, for reasons that will be explained below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND


This case was previously before the Board and, in October 
2003, it was remanded to the RO for further development.  In 
its October 2003 remand, the Board requested that the veteran 
be afforded VA examinations of the disabilities in issue.  A 
review of the veteran's claims file shows that this 
examination was scheduled by the RO at the Ashville, 
Tennessee VA Medical Center.  However, this examination was 
subsequently cancelled as the veteran refused to be examined 
at this location.  The record shows that the RO attempted to 
contact the veteran by in order to reschedule an examination 
at another VA facility.  However, the telephone number of 
record was not the veteran's number.  The Board notes that 
documents mailed to the veteran were not returned as 
undeliverable.  Therefore, the Board finds that the veteran 
should be contacted by mail to determine of he desires a VA 
examination and to be informed of 38 C.F.R. § 3.655 (2004).

38 C.F.R. § 3.655 (2004) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA (38 C.F.R. § 
3.655(a)); and when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington DC for the following 
actions:


1.  The RO is requested to contact the 
veteran at his current address of record 
and ask him if he is willing to report 
for a VA examination at a VAMC other than 
Asheville.  The RO should inform the 
veteran that to the extent possible the 
VA would attempt to accommodate his 
request.  The RO should inform the 
veteran of the provisions of 38 C.F.R. § 
3.655 (2004) specifically as it relates 
to claims for service connection.

2. The RO is requested to obtain copies 
of all pertinent VA and non-VA medical 
records covering the period from June 
1993 to the present.

3.  If the veteran is willing to report 
for the examination, a VA examination by 
a dermatologist to determine the 
severity, nature, extent, and etiology of 
any current skin disability including 
pseudofolliculitis barbae, the residuals 
of the laceration to the left forearm, 
and the residuals of the burn of the left 
wrist.  The claims folder should be made 
available to the examiner for review 
before the examination.  All tests deemed 
necessary should be performed.  The 
examiner is requested to provide a 
complete description of any scars, to 
include dimensions, pain, or tenderness, 
and any associated limitation of motion.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely that any skin 
disorder diagnosed, to include the 
pseudofolliculitis barbae, the residuals 
of the laceration to the left forearm, 
and the residuals of the burn of the left 
wrist, if diagnosed, are related to 
service. The report should contain the 
rationale for all opinions expressed.                       

4. Thereafter, the RO should readjudicate 
the issues in appellate status.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




